DISMISS and Opinion Filed June 8, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00867-CV

 INFORM DIAGNOSTICS, INC. F/K/A MIRACA LIFE SCIENCES, INC.,
                         Appellant
                             V.
              DANIELLE WEHLE, MD, Appellee

                 On Appeal from the 191st Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-20-10190

                          MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                           Opinion by Chief Justice Burns
      Stating it no longer wishes to pursue this appeal, appellant has filed a motion

to dismiss. See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal.

See id.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE
200867F.P05
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

INFORM DIAGNOSTICS, INC.                      On Appeal from the 191st Judicial
F/K/A MIRACA LIFE SCIENCES,                   District Court, Dallas County, Texas
INC., Appellant                               Trial Court Cause No. DC-20-10190.
                                              Opinion delivered by Chief Justice
No. 05-20-00867-CV          V.                Burns, Justices Molberg and
                                              Goldstein participating.
DANIELLE WEHLE, MD, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Danielle Wehle, MD recover her costs, if any, of
this appeal from appellant Inform Diagnostics, Inc. f/k/a Miraca Life Sciences, Inc.


Judgment entered June 8, 2021.




                                        –2–